               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

LEO T. GALLION,

                      Plaintiff,
                                                       Case No. 20-CV-120-JPS
v.

NICHOLAS J. ROMEO, MARK S.
DILLMAN, and MATT MCELROY,                                            ORDER

                      Defendants.


       Plaintiff Leo T. Gallion, who is incarcerated at Fox Lake Correctional

Institution, proceeds in this matter pro se. He filed a complaint alleging that

Defendants violated his constitutional rights. (Docket #1). This matter

comes before the court on Plaintiff’s petition to proceed without

prepayment of the filing fee (in forma pauperis). (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $11.10. 28 U.S.C. §

1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900
(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be


                                  Page 2 of 6
supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Defendants Nicholas J. Romeo (“Romeo”) and Mark S. Dillman

(“Dillman”) are Milwaukee police officers, and Defendant Matt McElroy

(“McElroy”) is a district attorney. (Docket #1 at 1, 3). Plaintiff claims that

Romeo and Dillman illegally seized him and various items of evidence from

him. (Docket #1 at 2, 4). Plaintiff further asserts that McElroy is prosecuting

him, apparently in connection with that seizure, with “no proof or

evidence[.]” Id. at 4.

       Plaintiff’s complaint fails to state any plausible claims for relief.

Plaintiff states only the legal conclusion that Defendants have violated his

constitutional rights. He does not offer any meaningful factual allegations

which would support his claims; Plaintiff does not describe Defendants’

actual conduct at all. Further, Plaintiff cannot proceed against McElroy at

all. Prosecutors are “absolutely immune from suit for all actions and

decisions undertaken in furtherance of his prosecutorial duties.” Field v.


                                   Page 3 of 6
Wharrie, 672 F.3d 505, 510 (7th Cir. 2012) (citing Imbler v. Pachtman, 424 U.S.

409, 410 (1976)). Thus, Plaintiff cannot sue McElroy for prosecuting him, no

matter what he believes the state of the evidence to be.

       The Court will allow Plaintiff an opportunity to amend his complaint

to expound upon his allegations against Romeo and Dillman, and to

remove McElroy from the pleading. If he chooses to offer an amended

complaint, Plaintiff must do so no later than February 28, 2020. If he does

not do so, this action will be dismissed. Plaintiff should be aware that an

amended complaint supersedes the prior complaint and must be complete

in itself without reference to the original complaint. See Duda v. Bd. of Educ.

of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056–57 (7th Cir. 1998).

In Duda, the Seventh Circuit emphasized that in such instances, the “prior

pleading is in effect withdrawn as to all matters not restated in the amended

pleading[.]” Id. at 1057 (citation omitted); see also Pintado v. Miami-Dade

Housing Agency, 501 F.3d 1241, 1243 (11th Cir. 2007) (“As a general matter,

‘[a]n amended pleading supersedes the former pleading; the original

pleading is abandoned by the amendment, and is no longer a part of the

pleader’s averments against his adversary.’”) (quoting Dresdner Bank AG,

Dresdner Bank AG in Hamburg v. M/V OLYMPIA VOYAGER, 463 F.3d 1210,

1215 (11th Cir. 2006)). If an amended complaint is received, it will be

screened pursuant to 28 U.S.C. § 1915A.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that on or before February 28, 2020,

Plaintiff shall file an amended pleading or this action will be dismissed;


                                  Page 4 of 6
       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

$338.90 filing fee by collecting monthly payments from Plaintiff’s prison

trust account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that Plaintiff shall submit all

correspondence and legal material to:

                      Office of the Clerk
                      United States District Court
                      Eastern District of Wisconsin
                      362 United States Courthouse
                      517 E. Wisconsin Avenue
                      Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this action for failure to prosecute. In addition,

the parties must notify the Clerk of Court of any change of address. Failure

to do so could result in orders or other information not being timely

delivered, thus affecting the legal rights of the parties.



                                  Page 5 of 6
Dated at Milwaukee, Wisconsin, this 14th day of February, 2020.

                          BY THE COURT:



                          _____________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 6 of 6
